NUMBER 13-10-053-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI - EDINBURG  
                                                                                                                     

 
RICARDO VELA,                                        
                             Appellant,
 
v.
 
FLAVIO SALINAS,                                                                
Appellee.
                                                                                                                     
  
 
On appeal from the
430th District Court 
of Hidalgo County,
Texas.
                                                                                                                     

 
MEMORANDUM OPINION
 
Before Justices
Benavides, Vela, and Perkes 
Memorandum Opinion
Per Curiam     
 




This
case is before the Court on an agreed motion to reverse and remand the cause to
the trial court for settlement and entry of an order of dismissal. The parties
have reached an agreement with regard to the disposition of the matters
currently on appeal and have attached a copy of a Rule 11 agreement to their
motion.  Pursuant to agreement, the parties request this Court to reverse the
trial court=s judgment and remand this case for entry
of an order of dismissal consistent with the terms of the settlement.  We GRANT
the motion and REVERSE and REMAND this case to the trial court for entry of
judgment in accordance with the settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d).
In
accordance with the agreement of the parties, costs are taxed against the party
incurring same.  See Tex. R. App.
P. 42.1(d) (“Absent agreement of the parties, the court will tax costs
against the appellant.”).
 
 
PER CURIAM
Delivered and filed the 
7th day of July, 2011.